DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims are indefinite in the use of the phrase as in step 1(a) of “providing a plant food”.  Applicants’ process is to making a “soft plant food”, so applicants are actually using just “plants” which are made into a soft plant.  Applicants could say “providing a plant”, or other terms.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 3, 5-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004/089181 (JP 181).  

JP ‘181 discloses a food material which was soaked in an enzyme containing solution and treated with pressure under 1.03 to 50 atms  (.104 to 5 MPa) to penetrate the enzyme into the food material and to react the enzyme in the food material (abstract).  Vegetables can be treated (page 2, paragraph (2), and paragraph 20, under Description, (page 3).  Claim 1 differs from the reference in the steps of allowing the plant material to react at 40 to 65 C for 20 to 60 minutes and then applying pressures of 400 MPA for 3 to 10 minutes.  It would have been within the skill of the ordinary worker allow the plant material to react at particular temperatures since the function of the enzymes was to penetrate the fruit, and time must be allowed for this.  Also, it would have been within the skill of the ordinary worker to treat the plant material at different pressures and at low temperatures for a particular length of time in order to decrease the hardness of the plant material, since the reference discloses that this is one of the functions of the process “to improve food material in appearance, palatability, digestive absorption, softening, hardness taste and body (abstract).   Also, it would have been within the skill of the ordinary worker to treat for longer or shorter times and at various temperatures and pressures, and arrive at the same outcome, of a particular softness of the plant material.   As in high temperature short time process of milk process, arrives at killing bacteria, in a shorter time, than the longer treatment.  
It would have been obvious to  one of ordinary skill in the art, before the effective filing date of the invention to treat plant material with an enzyme for a particular length of time to allow the enzymes to react with the plant material, since that would have been required to soften the plant material, and it would have been obvious to treat the plant material with particular amounts of pressure at higher times and pressures, depending on the particular plant material since   JP ‘181 disclosed that lesser treatment of times and pressures would soften plant material  and to vary these parameters would depend on the particular plant material.  
Also, one of ordinary skill in the art, before the effective filing date of the invention, would have been motivated to allow the plant material to react for a particular length of time and temperature and to apply pressure for a second time for a particular length of time, depending on the type of plant material was being treated, and the degree of hardness required to achieve a particular degree of softening of the plant material to make a soft plant food.  
Also, one of ordinary skill in the art, before the effective filing date of the invention, would have had a reasonable expectation of success  for doing so, since using enzymes and pressure was known as disclosed by JP ‘181 to have an effect on softness of vegetable plant material.  
	Claim 2 further requires that the enzyme be kept in a vacuum state.  However, Official Notice is taken that vacuum packing or the use of a vacuum state is well known in the art, in order to keep air out of the product which would oxidize the plant materials.
	Claim 3 further requires various enzymes.  JP ‘181 discloses the use of pectinase (page 2, para. 3).  The reference discloses various enzymes, so that the use of cellulose enzyme would have been within the skill of the ordinary worker to choose, if one wanted to break down cellulose. 
	Claims 5 and 6 require that the high pressure treatment (HPT) is preformed two to six times and 5 times and claim 7 that the plant food is kept at a particular temperature, and claim 8 that the plant food reacts for 30 to 40 minutes.  However, these are limitations within the skill of the ordinary worker depending on what foods are being processed.  
	Claim 9 is a product by process claim.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  It is seen that a soft plant food has been produced by the process of the reference to JP ‘181 absent a showing or arguments that the claimed process produced a product with unobvious characteristics from the one of the reference to JP ‘181.
Claim 10 requires a particular hardness.  Since the US Patent Office is not equipped to show such a degree of hardness, the burden is upon Applicants to show that the hardness of products of the reference would have been different than the products produced by applicants’ process.
	The limitations of claims 11, 12, 14-17 have been disclosed above and are obvious for those reason.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP '181 as applied to claim 1--3, 5-12, 14-17  above, and further in view of Gabriela et al. (Effect of high pressure processing and vacuum packaging..".  .).
Claims 4 and 13 require that the enzyme solution contain particular amounts of citric acid.  Gabriella discloses that HPP used with citric acid and ascorbic acid was known (abstract).  As the only other ingredient cited in the claims is the enzyme, it would have been within the skill of the worker to add the citric acid to the enzyme solution, absent any unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use citric acid to inhibit browning as disclosed by Gabriela.  One would have been motivated to use citric acid with vegetables since it was known in the art to do so as disclosed by Gabriela et al., and there would have been an expectation of success of preventing browning, in the process of JP ‘181, since it was known to use citric acid with vegetables to inhibit browning as disclosed by Gabriella, and citric acid was used for its known function.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                        HFH 2-12-2022